 617301 NLRB No. 86FOOD & COMMERCIAL WORKERS LOCAL 13571The underlying decision is reported at 273 NLRB 299 (1984), enfd. 780F.2d 1016 (3d Cir. 1985).2The Respondent has excepted to some of the judge's credibility findings.The Board's established policy is not to overrule an administrative law judge's
credibility resolutions unless the clear preponderance of all the relevant evi-
dence convinces us that they are incorrect. Standard Dry Wall Products, 91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully ex-
amined the record and find no basis for reversing the findings.1273 NLRB 299 (1984).2Throughout this decision, the General Counsel's exhibits will be referredto as GCX followed by the exhibit number; the Respondent's exhibits will be
cited as RX and the Charging Party's exhibits as CPX.3At the hearing, the parties agreed that Respondent could offer into evi-dence records which might show that a Christmas bonus had not been paid
in each year of the backpay period involved in this proceeding. Pursuant to
this agreement, Respondent forwarded several documents under cover letter of
October 6, 1989. They are received into evidence as RX 10, and will be dis-
cussed further below.Under separate cover letter of October 2, 1989, Respondent also offered intoevidence records bearing on Elizabeth Murphy's attendance history in 1987,
1988, and 1989. The General Counsel filed a motion to strike, arguing that
because Respondent had failed to request an opportunity to submit such addi-
tional evidence during the hearing, the offer was untimely. The record fully
supports the General Counsel's position. Moreover, I do not regard attendance
records for periods following Murphy's reinstatement relevant to her entitle-
ment to backpay prior to that time. Accordingly, Respondent's offer, marked
for identification as RX 9, is rejected.United Food and Commercial Workers Inter-national Union, Local 1357 and Elizabeth Mur-phy. Case 4±CA±12427February 7, 1991SUPPLEMENTAL DECISION AND ORDERBYMEMBERSDEVANEY, OVIATT, ANDRAUDABAUGHOn January 30, 1990, Administrative Law JudgeArline Pacht issued the attached supplemental deci-
sion.1The Respondent filed exceptions and a sup-porting brief, and the General Counsel and the Charg-
ing Party each filed answering briefs.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the supplemental decisionand the record in light of the exceptions and briefs and
has decided to affirm the judge's rulings, findings,2and conclusions and to adopt the recommended Sup-
plemental Order.ORDERThe National Labor Relations Board adopts the rec-ommended Supplemental Order of the administrative
law judge and orders that the Respondent, United Food
and Commercial Workers International Union, Local
1357, Philadelphia, Pennsylvania, its officers, agents,
and representatives, shall take the action set forth in
the Order.Bruce G. Conley, Esq., for the General Counsel.Peter V. Marks, Sr. Esq. (Walters & Willig), of Philadelphia,Pennsylvania, for the Respondent.Judith Brown Chomsky, Esq., of Philadelphia, Pennsylvania,for the Charging Party.SUPPLEMENTAL DECISIONÐBACKPAYPROCEEDINGSTATEMENTOFTHE
CASEARLINEPACHT, Administrative Law Judge. On December14, 1984, the National Labor Relations Board (the Board)
issued a Decision and Order in this case directing the Re-
spondent, United Food and Commercial Workers Inter-
national Union, Local 1357, to reinstate the Charging Party,
Elizabeth Murphy, to her former or substantially equivalent
position and to make her whole for any losses she may have
sustained as a result of Respondent's discriminatory conduct
in violation of Section 8(a)(1) and (3) of the National LaborRelations Act (the Act).1Thereafter, the United States Courtof Appeals for the Third Circuit issued a judgment dated No-
vember 6, 1985, enforcing in full the provisions of the
Board's Order.On July 31, 1987, a backpay specification and notice ofhearing issued alleging that a controversy had arisen over the
amount of backpay due to the Charging Party, ElizabethMurphy, and setting forth the amount of backpay allegedly
due her. The Respondent filed an answer on August 17,
1987, as amended on February 16, 1988, and September 15,
1989. At the hearing, the General Counsel's motion to
amend the specification by claiming additional sums owed
Murphy for unused sick and personal days and for Christmas
bonuses was granted. (G.C. Exh. 2.)2The matter came before me for hearing in Philadelphia,Pennsylvania, on September 25 and 26, 1989, at which time
the parties were afforded full opportunity to be heard, to call
and examine witnesses, and to argue orally on the record.
Subsequent to the hearing, Respondent offered certain exhib-
its into evidence under cover letters dated October 2 and 6,
1989.3Thereafter, counsel for the General Counsel (GeneralCounsel), the Charging Party, and the Respondent filed briefs
which has been carefully considered.On the basis of the the pleadings and the record in thiscase, the principal issues to be resolved are:1. Whether Murphy made a reasonably diligent effort toseek alternative employment throughout the backpay period.2. Whether the backpay specification failed to take into ac-count interim earnings in the form of room and board for
services rendered by Murphy while Murphy resided at a con-
vent.3. Whether Murphy's projected hours of employment dur-ing the backpay period should include overtime.4. Whether Murphy is entitled to reimbursement for a1982 Christmas bonus and for unused sick and personal
days.FINDINGSOF
FACTThe Compliance Supervisor's CalculationsAccording to the backpay specification, as amended, Re-spondent's net backpay obligation to Murphy, running from
July 27, 1981, until November 24, 1986, the date she was
offered reinstatement totaled $104,804.42 plus interest. This
sum includes amounts allegedly owed for Christmas bonuses
and unused sick and personal days, as set forth in an amend- 618DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
ed specification. Another $292.50 admittedly was owed forMurphy's medical expenses and $9,213.92 for pension plan
contributions.James Burkholder, compliance supervisor for Region 4 ofthe National Labor Relations Board, testified about the prem-
ises and methods he employed to calculate the backpay sums
set forth in the specification. First, he determined that al-
though Murphy was terminated on July 14, 1981, the back-
pay period began a week later on July 27 when she had re-
covered sufficiently from various health problems to be
available for employment. Then, from records submitted by
the Respondent, Burkholder focused on a 5-1/2-month period
prior to her discharge as a representative reflecting of her ac-
tual wages and hours worked, including overtime. From
these records, he determined that Murphy actually worked
34.875 regular hours and a weekly average of 1.825 hours
overtime for a total of 37.61 hours per week during this pe-
riod. He then multiplied this figure by the contractual wage
rates established in the parties' collective-bargaining agree-
ment, and multiplied those totals by the number of weeks in
each quarter of the backpay period to derive quarterly gross
backpay amounts.Next, the compliance officer requested that Murphy pro-vide him with her tax records, payroll stubs, and various
other materials to evidence her efforts to obtain other em-
ployment and document her earnings during the backpay pe-
riod. He then deducted her interim earnings from the gross
backpay figures to arrive at the net backpay sums set forth
in paragraph 4 of the specification.Based on discussions with Murphy, Burkholder concludedthat she was a guest at the convent; that any chores she per-
formed there were not obligatory, nor exchanged for room
and board. Rather, he considered her services to the convent
more like favors which did not have to be assigned a value
or credited as interim earnings.Murphy's Efforts to Obtain EmploymentMurphy was 47 years old at the time of her discharge,having worked for the Respondent since 1966 as a recep-
tionist and telephone operator. She also performed some sec-
retarial duties and reviewed applications as a loan officer for
the credit union. In addition, she was the shop steward for
the Seafarers International Union, and participated in collec-
tive-bargaining negotiations between that union and the Re-
spondent.Before accepting employment with the Respondent, Mur-phy worked briefly for COPE, the political action arm of the
AFL±CIO. Prior to that, for most of her adult life, Murphy
was a Roman Catholic nun, teaching first grade at a paro-
chial school in Philadelphia. Although she took some pre-
paratory courses, Murphy was not college-educated.Murphy testified that she was severely shaken by the cir-cumstances attending her discharge. As a consequence, she
returned to St. Bonaventure convent, seeking the moral sup-
port and friendship of the sisters with whom she previously
lived and whom she regarded as family. While a guest at the
convent, Murphy entered into the life there, taking her meals
with the sisters and participating in prayer services. Although
not required to perform any chores, she voluntarily assisted
in a variety of ways: answering the phone, housecleaning,
taking elderly Sisters to medical appointments, buying gro-
ceries, and the like. In addition, she spent approximately anhour or two a week helping Sister Gloria Keltz, principal atthe St. Bonaventure School, where for an hour or two a week
she performed a number of ministerial tasks including clean-
ing the office, answering the phone, or occasionally pre-
paring snacks to be served to the schoolchildren. Except for
a few weekend visits with lay friends and a family member,
Murphy resided at the convent from August 1981 to July
1982 and from October 1982 to May 1983. Throughout her
stay there, she continued to maintain and pay rent on an
apartment which she visited from time to time, principally tocollect her mail.Sisters Keltz and Marcella Francis Millhouse, nuns whowere particularly close to Murphy, testified that she was ill
when she returned to the St. Bonaventure community after
losing her job. They also noted she was under great stress
and was receiving treatment for diabetes and injuries sus-
tained when Respondent's president ejected her forcibly from
his office. They explained that on occasion, friends and fam-
ily members who were experiencing certain crises like Mur-
phy, were taken into the fold, and were permitted to remain
at the convent where they received spiritual and moral sup-
port. The Sisters subsequently wrote a letter on Murphy's be-
half setting forth their observations of her condition. Thus,
they wrote that when she first came to the convent she ``was
very sick and extremely stressed and upset ... after the in-
jury to her at work.'' (RX 3.) However, they maintained, as
did Murphy, that neither her physical nor emotional state
caused her to be bedridden or prevented her from seeking
employment.Murphy further related that she was available for employ-ment after July 27, 1981, when she received a medical re-
lease from her attending physician. Thereafter, she made as-
siduous efforts to find employment from that date on but met
with no success for several years. She explained that she em-
ployed a variety of methods to search for work. Thus, each
morning she combed the want ads in the newspaper seeking
positions for which she felt qualified. Often, when she tele-
phoned, she found the position was already filled. Leaving
applications with other potential employers proved equally
unavailing. She took a 1-week training course in resume
preparation and, as a consequence, developed a resume
which presented her credentials in a more professional fash-
ion than did the handwritten one she had been using prior
to that time. She also pursued some leads furnished by
friends, registered with an employment agency which never
contacted her after an initial interview, and placed a want ad
free of cost in the local parish newsletter which produced no
results.On September 13, 1981, Murphy felt compelled to seekunemployment compensation for the first time from the
Pennsylvania Bureau of Employment Security. Based on my
assessment of Murphy's demeanor and character, supported
by the corroborating observation of the Sisters who testified
in her behalf, I have no doubt that she found this experience
profoundly demeaning and was willing to accept any kind of
employment to end such an ordeal. As required by the Bu-
reau, in order to obtain benefits, Murphy had to submit a
weekly record documenting her attempts to obtain work.
While at the Employment Bureau, she would scan the bul-
letin board for possible positions, but found none for which
she was suited. 619FOOD & COMMERCIAL WORKERS LOCAL 13574Laborers Local 38 (Hancock-Northwest), 268 NLRB 167, 168±169 (1983);Hacienda Hotel & Casino, 279 NLRB 601, 603 (1986).5Murphy testified that at the time of the hearing, she had several grievancespending to challenge the denial of overtime to her. She maintained that pre-ContinuedUntil December 1984, when the Board issued its decisionin the underlying unfair labor practice proceeding and the
compliance officer for the Board's Regional Office advised
her of the need to maintain records, the only documentation
Murphy maintained of her job searching efforts were em-
ployment cards she submitted to the the State Employment
Bureau. Unfortunately, when she tried to retrieve these
records, she learned that they had been destroyed in a fire.
Burkholder confirmed that he learned first hand that a fire
at the state agency had destroyed records, including Mur-
phy's, in Feburary 1984.As an alternative, Murphy attempted to construct frommemory a list of employers with whom she sought positions
in the preceding years, but was able to recollect only 35 dif-
ferent names. (See GCX 15.) The backpay specification
shows that Murphy was unemployed until the fourth quarter
of 1983 when a part-time position for which she had applied
some months earlier, as a teacher's aide under a Federal pro-
gram at St. Bonaventure's school, became available. While
holding this job, Murphy continued to seek additional work
and found a part-time position at a bookstore for several
brief periods of time.In attempting to prove that Murphy's job search was inad-equate, Respondent adduced testimony from Dr. Paul
Andrisani, Associate Dean of the School of Business and
Management at Temple University, and an expert in labor
market economics and human resource management. After
reviewing Murphy's resumes, Dr. Andrisani formed the opin-
ion that she was eminently employable. Although he
acknowedledged that the job market in the Philadelphia area
was generally depressed in the early 1980s, he believed that
there was growth in the service sector which encompassed
the sorts of jobs for which Murphy would be qualified. How-
ever, some of the documents on which he relied did not sup-
port his testimony in this regard. Among other things, he re-
lied on data collected by the United States Bureau of Labor
Statistics which compared wage rates among various types of
office clerical workers in the Philadelphia metropolitan area.
Notwithstanding the expert's claims about expansion in such
fields, these charts showed attrition rather than an increase
in many categories between 1980 and 1983. (Compare, e.g.,
numbers of telephone operators/receptionists, receptionists,
file clerks, and order clerks between 1980 and 1983, GCX
25±28.) Nevertheless, he maintained that his research and
other studies with which he was familiar supported his posi-
tion of growth in sevice-overted jobs. Consequently, be testi-
fied that he was surprised to find that someone with Mur-
phy's experience, skills, maturity, and stable employment
history remained unemployed for an extended period of time.On cross-examination, Dr. Andrisani conceded that he wasunaware that Murphy had been fired for union activity and
for refusing to submit to a psychological evaluation. Without
speculating on the impact these factors might have on one's
likelihood of success in finding new employment, he did ac-
knowledge that some employers might look with disfavor on
an applicant with long-term ties to a labor union.Discussion and Concluding FindingsApplicable Legal PrinciplesThe legal principles which generally govern resolution ofbackpay disputes are firmly entrenched in Board and court
precedents. Briefly stated, they provide that:the finding of an unfair labor practice is presumptiveproof that some backpay is owed ... and that in a

bakckpay proceeding, the sole burden on the General
Counsel is to show the gross amount of backpay dueÐ
the amount the employees would have received but for
the employer's illegal conduct. ... Once that has been

established, ``the burden is upon the employer to estab-
lish facts which would mitigate that liability. ...'' It

is further well established that any formula which ap-
proximates what discriminatees would have earned had
they not been discriminated against is acceptable if it
is not unreasonable or arbitrary in the circumstances.
[Citations omitted.]4The Overtime and Christmas Bonus IssuesThe Respondent does not object to the compliance offi-cer's reliance on Murphy's actual earnings during the half
year immediately preceding her discharge nor does it contest
the rates of pay set forth in the backpay specification. How-
ever, Respondent does challenge Burkholder's decision to
factor overtime into the estimates of the hours Murphy would
have worked even though his projections were based on
averaging the exact hours of overtime Murphy worked in the
representative period preceding her discharge. Respondent ar-
gues that projected earnings for Murphy during the backpay
period should be based solely on a workweek of 35 hoursfor she had no entitlement to overtime which was assigned
on a discretionary basis by the supervisor.Because the compliance supervisor relied on Murphy's ac-tual employment record to estimate her future earnings, it is
eminently reasonable that he included in those projections,
the number of hours she actually worked overtime. Indeed,
in selecting a backpay model based on averaged hours and
earnings in a representative pay period, the compliance su-
pervisor was altogether justified, if not required to take into
account ``overtime hours worked during the pre-unfair labor
practice period.'' See NLRB Casehandling Manual (Part
Three), section 10530.40±10540 (Apr. 1989). In this case,
where the record shows that the Respondent reinstated Mur-
phy with great reluctance, and that she has filed several
grievances challenging Respondent's refusal to accord her
overtime opportunities since her return, it is particularly ap-
propriate that Burkholder relied on her working hours as they
existed during the representative period prior to the time she
became the victim of Respondent's discriminatory treatment.5 620DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
viously, as the office clerical with the greatest seniority, overtime was offeredto her first.6Original Oyster House, 281 NLRB 1153, 1154 (1986), enfd. 822 F.2d 412(3d Cir. 1987).7Although I find that Murphy was available for work as of July 27, 1981,it is unclear whether she began to seek interim employment on that date or
whether her job search began in earnest once she took up residence at the con-
vent in August. Even if Murphy did wait a week or so to begin job hunting,
this does not imply a failure to mitigate ``for there is no requirement that an
employee wrongfully terminated must instantly seek new work.'' RainbowCoaches, 280 NLRB 166, 180 (1986), quoting Electrical Workers IBEW Local401 (Stone & Webster), 266 NLRB 820, 873 (1983).Accordingly, projected earnings based on the assumption thatMurphy would have continued to work overtime hours dur-
ing the backpay period comparable to that assigned during
the model period was an acceptably sound and Board-ap-
proved method of calculating her gross backpay.The Respondent also contended that Murphy would nothave received a Christmas bonus in 1982. To prove its con-
tention, Respondent offered certain documents into evidence
subsequent to the hearing; namely, the 1982 payroll records
of two employees which show no any payment other than
hourly wages in December 1982, and an affidavit of Shirley
Schwartz, Respondent's personnel administrator, in which
she attested that on reviewing the payroll ledgers, she deter-
mined that no employees, including those in the bargaining
unit, received a Christmas bonus in 1982.Although the Charging Party agreed that backpay shouldnot include a 1982 Christmas bonus, the General Counsel did
not. He maintained, in effect, that because the administrator
did not have firsthand knowledge about the bonus issue, Re-
spondent should have adduced more than the wage records
of just two employees, particularly because such evidence
was within its control.It is true, as the General Counsel contends, that the Re-spondent bears a heavy burden of proving that Murphy
would not have received a Christmas bonus in 1982, particu-
larly because it was guaranteed in her collective-bargaining
agreement. However, I conclude that Respondent has met its
burden of going forward by presenting the personnel admin-
istrator's affidavit. If the General Counsel wished to chal-
lenge Schartz' averments, he could have requested that the
record be reopened so that he could cross-examine her or de-
mand that documents be pursuant to subpoena. Having failed
to pursue such options, the administrator's attestations stand
uncontradicted and are sufficient to show that Murphy is not
entitled to reimbursement for a Christmas bonus in 1982.She
is, of course, owed compensation for such bonuses in other
years during the backpay period, as reflected in the amended
specification.In sum, apart from the 1982 Christmas bonus, I concludethat the General Counsel has demonstrated that the computa-
tions of gross backpay set forth in the backpay specification
were reasonably designed to approximate the amount of
backpay that Murphy would have received absent her unlaw-
ful discharge.Respondent has failed to mitigate its backpay liabilityIssues Related to Murphy's Stay at a ConventOnce a gross backpay figure has been determined, interimearnings are deducted to derive the net backpay due. At this
point, the employer may produce evidence which mitigates
its backpay liability by showing that the claimant ``willfully
incurred a loss of earnings during the backpay period, or for
some other reason is not entitled to receive backpay for the
period of discrimination.''6To prove that Murphy willfully withdrew from the labormarket while residing at the convent, Respondent selectively
relied on a limited number of facts, and took them out ofcontext. For example, Respondent pointed out that accordingto the nuns of St. Bonaventure's convent, Murphy was sick
and very stresed during her stay there and as she entered into
convent life, devoted herself to assisting the Sisters by doing
chores. From these few circumstances, Respondent con-
structed a theory that Murphy had neither time nor energy
to seek outside work with requisite diligence. Instead, ac-
cording to the Respondent, she retreated to the convent
where she dedicated herself totally to helping the members
of her newly regained family and, in so doing, willfully
withrew from the job market. For the reasons set forth
below, I find that Respondent's assertions are based on inac-
curate inferences drawn from a myopic reading of the record.Respondent ignores probative evidence which supports in-ferences far more convincing than the ones it has chosen to
draw. First, Respondent does not mention that although the
Sisters found Murphy sick in body and spirit when she re-
turned to the convent, they also testified that her condition
did not prevent her from searching for employment through-
out the period of time she reside with them at the convent.7Although they evidently were sympathetic to Murphy's
plight, I find them to be exceedingly credible witnesses
whose testimony was devoid of exaggeration or embellish-
ment.Respondent also failed to recognize that an individual whoobtains unemployment compensation in Pennsylvania must
demonstrate that she has actively searched for work. Thus,
by qualifying for unemployment benefits with the state agen-
cy (a fact Respondent does not contest), Murphy proved that
she was was engaged in a job search. See Daniel's PalletService, 297 NLRB 395 (1989); Teamsters Local 164, 274NLRB 909, 913 (1985). She did not wait on line merely to
feed at the public trough. As both she and the Sisters testi-
fied, merely to apply for such benefits was a humiliating ex-
perience for her.Further, Sister Francis indicated that at least part of Mur-phy's stress was related to her losing her job and inability
to find new employment. Sister Keltz added that Murphy
was frantic to find work and went on job interviews at least
three times a week. It is illogical to assume that Murphy
would willfully withdraw from the labor market for almost
2 years when it was the absence of employment that gave
rise to her distress. In fact, the picture that emerges from the
entire record is that Murphy was an industrious, conscien-
tious, and responsible woman. She spent all her adult life
supporting herself; she worked for Respondent for 15 years
and became its most senior employee. A woman of Mur-
phy's character and employment history, who feels degraded
at having to accept unemployment payments, would not will-
ingly remain idle.Indeed, Murphy was anything but idolent while at the con-vent. As Respondent noted, she entered into convent life and
assisted in a variety of chores. However, her tasks took about
2 hours a week of her time and were performed in the latter 621FOOD & COMMERCIAL WORKERS LOCAL 13578Quoting Lundy Packing Co., 286 NLRB 141 (1986).part of the day. Such activity didnot necessarily interferewith her pursuit of employment.The Respondent insists that Murphy received room andboard in exchange for her labors at the convent; hence, a
value should be ascribed to such benefits as `` perquisites of
interim employment'' to offset its backpay obligation as pre-
scribed by section 10530.1(e) of the NLRB Casehandling
Manual. It is true that Murphy received room and board
while at the convent; it also is true that she performed many
chores for the Sisters there. But it does not follow that one
was the quid pro quo for the other. Murphy and the Sisters
testified consistently and credibly that she undertook these
tasks voluntarily; not out of compulsion or obligation, but
because she felt a personal need to demonstrate her gratitude
to those who were supporting her spiritually and materially.
Thus, the shelter and sustenance which Murphy received at
the convent was given freely as a gift or charity; not in ex-
change for services. See Original Oyster House, supra at1155. Murphy's contributions were no different from those
that any cooperative member of a household might perform
without expectation of reward. As such, and because at the
same time, Murphy maintained her permanent residence, the
compliance supervisor correctly distinguished Murphy's situ-
ation from those within the intendment of section 10530.1(e)
of the NLRB Casehandling Manual and correctly decided
that her room and board at the convent should not be valued
as income so as to reduce Respondent's backpay obligation.Murphy Diligently Searched for EmploymentThe Board's standards for evaluating the reasonableness ofa discrimina- tee's efforts to obtain new employment were
recently rearticulated in Delta Data Systems Corp., 293NLRB 736 (1989):8It is well settled that the reasonableness of adiscriminatee's efforts to find a job and thereby miti-
gate loss of income resulting from an unlawful dis-
charge need not comport with the highest standard or
diligence, i.e., he or she need not exhaust all possible
job leads. Rather it is sufficient that the discriminatee
make a good faith effort. ... The existence of job op-

portunities by no means compels an inference that the
discriminatees would have been hired if they had ap-
plied. The respondent's obligation to satisfy its affirma-
tive defense is to show a ``clearly unjustifiable refusal
to take desirable new employment.'' Uncertainty in
such evidence is resolved against the respondent, as the
wrongdoer. [Citation omitted.]To establish that Murphy did not exercise due diligence inseeking alternative employment, Respondent relied heavily
on the expert testimony of Dr. Andrasani. On evaluating his
testimony in light of the standards quoted above, I conclude
that Respondent has failed to show that Murphy's efforts to
obtain interim employment were inadequate.In substance, Dr. Andrisani stated that someone with Mur-phy's qualifications, would be likely to obtain new employ-
ment given the expanding number of jobs in the service sec-
tor. Respondent submits that the expert's testimony proves
that Murphy could not have made ardent efforts to find em-ployment. For the reasons discussed below, Respondent's re-liance on his expert's testimony is misplaced.At the outset, a serious question exists as to the accuracyof Dr. Andrisani's fundamental premise concerning the abun-
dance of clerical jobs. As described in the fact statement
above, some of the dates on which the expert relied showed
a reduction, not an increase, in the very occupations for
which Murphy was qualified.However, even if the expert was correct about the generalavailability of service sector opportunities, such evidence is
insufficient to satisfy the Respondent's duty to prove that the
claimant did not seek or refused to accept suitable employ-
ment. Here, Respondent adduced the expert's testimony to
imply that because comparable work was plentiful, Murphy
could not have exercised reasonable diligence in seeking
work because she remained unemployed. This attempt to
equate Murphy's lack of success with a lack of trying is a
bootstrap argument that runs counter to Board and court
precedent. It is well settled that ``[r]espondent's burden is
not met by presenting evidence of a lack of employee suc-
cess in getting interim employment or low interim earnings;
rather, Respondent must affirmatively demonstrate that the
employee neglected to make a reasonable effort to find in-
terim work.'' Boilermakers Local 27 (Daniel Construction),271 NLRB 1038, 1040 (1984), citing NLRB v. Miami Coca-Cola Bottling Co., 360 F.2d 569, 575±576 (5th Cir. 1976).Accord: December 12, Inc., 282 NLRB 475, 477 (1986).In accordance with the foregoing principle, the Board hasrefused to rely on expert testimony, similar to that offered
in the instant case, where a professor of economics was un-
able to relate general conditions in a segment of the job mar-
ket to the particular circumstances affecting the claimant's
success of lack thereof. See Rainbow Coaches, supra at 180±181. Similarly, in Delta Data Systems Corp., supra, the ad-ministrative law judge rejected both the testimony of a labor
market analyst and statistical compilations of job availability
on the grounds that such evidence failed to prove the extent
to which the discriminatee ``had access to substantially
equivalent, or for that matter, suitable employment.''Here, like the experts in the above-cited cases, Dr.Andrisani was referring to the probability of job opportuni-
ties, not to a given individual's situation. This qualification
is particularly important because the expert admitted forming
his opinions without knowing the specific circumstances at-
tending Murphy's discharge. He readily conceded that an ap-
plicant with long connections to unions might meet with ad-
verse reactions from prospective employers. It takes no spe-
cial expertise to appreciate the difficulties an applicant might
encounter if compelled to admit that her previous employer
had conditioned her return to work on submitting to a psy-
chological evaluation. Dr. Andrisani speculated that many
employers never ask for references, thereby implying that
they need not find out about past misfortunes. In Murphy's
case, he was wrong. She testified credibly that although she
tried to evade the subject, on many occasions, she was re-
quired to describe the reason for her discharge on job
applicaion forms or during the interviews for employment.Dr. Andrisani also implied that Murphy could not havepursued interim employment diligently based on his under-
standing that her entire job search throughout the backpay
period consisted of seeking positions with only the 35 em-
ployers listed on General Counsel's Exhibit 15. He reached 622DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
9Respondent questioned Murphy's credibility by suggesting that she pur-posely concealed interim earnings from a short-lived job with a candy store.
I am certain that Murphy's failure to report the $20 she earned on this job
was inadvertent and due to the lapse of time. However, the sum should be
deducted from the amount of backpay owed.10If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommended Order
shall, as provided in Sec. 102.48 of the Rules, be adopted by the Board and
all objections to them shall be deemed waived for all purposes.11Under New Horizons, interest on and after January 1, 1987, is computedat the ``short-term Federal rate'' for the underpayment of taxes as set out in
the 1986 amendment to 26 U.S.C. §6621. Interest on amounts accrued prior

to January 1, 1987 (the effective date of the 1986 amendment), shall be com-
puted in accordance with Florida Steel Corp., 231 NLRB 651 (1977).this erroneous conclusion because he started with a faultypremise. Murphy's job search was not confined to 35 em-
ployers. General Counsel's Exhibit 15 was simply a rough
list she culled from memory when several years after the fact
she was asked to recollect where she had sought work. She
never claimed that this list was exhaustive or covered more
than her job searching efforts in 1982. In fact, other exhibits,
taken with her testimony, reveal that her efforts were more
extensive than this list indicated. For example, she searched
for jobs at a number of stores that were not listed on General
Counsel's Exhibit 15, and although she could not recollect
their exact addresses, she did recall encountering Respond-
ent's counsel when she emerged from one such business. Her
applications for positions with a bank, a life insurance com-
pany, and a day care center, where she returned several times
to observe the children, were in addition to the 35 listed in
the Government's exhibit. (See GCX 14, 16, and 19.) It also
is reasonable to assume that she could not have obtained un-
employment compensation from the State Bureau had she
listed only 35 employers on the weekly records she was re-
quired to submit there.She should not be faulted because a fire destroyed therecords she submitted to the state agency, nor because she
was less than punctilious in her recordkeeping. The Board
long has recognized that it is not unusual or suspicious that
claimants cannot remember the names of employers or where
they applied. Neely's Car Clinic, 255 NLRB 1420 (1980);Amsher Associates, Inc., 234 NLRB 791, 792 fn. 7 (1978).Poor recordkeeping or uncertain memory will not necessarily
disqualify employees for backpay. December 12, Inc., supraat 477. This is particularly so where, as here, the uncertain-
ties in documenting employment opportunities occur after a
long time has elapsed and where the employer was respon-
sible for the lengthy interval following the unlawful dis-
charge. Teamsters Local 164, 274 NLRB 909, 913 (1985).Where such ambiguities exist due to no wrongdoing by the
discriminatee, they should be, and here are, resolved in her
favor.9Id.Thus, I conclude that Respondent has failed to sustain itsburden of showing that Murphy failed to make diligent ef-
forts to find suitable employment or that she rejected any po-
sition offered to her. To the contrary, although the General
Counsel bears only a limited burden of proving the amount
of gross backpay owed, here the Government went further
and showed that Murphy made persistent efforts to findwork. In fact, in seeking employment, Murphy utilized manyof the methods which Dr. Andrisani recommended. She pur-
sued leads in the newspaper want ads, and those given by
friends; she registered with an employment agency, improved
her resume, and left applications wherever she thought jobs
she could handle might be found. The record in this case
fully supports the conclusion that Murphy exercised a rea-
sonable degree of diligence in searching for interim employ-
ment.When Murphy finally found employment in the last quar-ter of 1983 as a school aide under a federally funded pro-
gram, she retained this post with the same stability dem-
onstrated during her many years of service with the Respond-
ent. In addition, she continued to search for and on brief oc-
casions found other employment to supplement her income.
After searching for full-time work without success for more
than 2 years, Murphy cannot be faulted for accepting the
teaching aide position even though it was part-time and paid
less than one-fourth of what she would have earned had theRespondent not fired her. See Rainbow Tours, supra at 104.In sum, as Respondent has failed to show that Murphy didnot make a good-faith search for employment after her un-
lawful discharge, I conclude she is entitled to an award of
backpay from July 27, 1981, to November 24, 1986, in the
amount set forth in the backpay specification as amended,
less the sum alleged as a 1982 Christmas bonus and $20 un-
reported interim earnings.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended10ORDERThe Respondent, United Food and Commercial WorkersInternational Union, Local 1357, Philadelphia, Pennsylvania,
its officers, agents, representatives, shall make whole Eliza-
beth Murphy by paying her $104,389.57 as net backpay plus
interest thereon accrued to the date of payment and computed
in the manner set forth in New Horizons for the Retarded,283 NLRB 1173 (1987), as well as payment to the pension
plan in Murphy's behalf the amount of $9,213.92 plus inter-
est.11